                   Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 1 of 8




 1

 2

 3

 4

 c


 6                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 7                                                AT SEATTLE
 8   ROGER PEDERSON together with his                     Case No.: 2:21-cv-495
                                                      )
     marital community,
                                                          COMPLAINT
10                         Plaintiff,
11           VS.

12   SKAGIT COUNTY, a government entity,
     SKAGIT COUNTY SHERIFF’S OFFICE,
     and EMILY DIAZ, and marital community.
                                                          DEMAND FOR JURY TRIAL
14
                           Defendants.
15

16

17                                               JURISDICTION
18
        1.     This Court has jurisdiction under 28 U.S.C. 1331. Federal question jurisdiction
19             arises pursuant to 42 U.S.C. 1983.
20
                                                    VENUE
2E
        2.     Venue is proper pursuant to 28 U.S.C. 1391. All events or omissions giving rise
22             to these claims occurred in the Western District of Washington.
23
                                                   PARTIES
24
        3.     Plaintiff Roger Pederson is a married individual residing in Skagit County,
25             Washington.
26
               Defendant Skagit County Sheriff’s Office handles animal control for Skagit
27             County and is located at 600 South 3 Street, Mount Vernon, WA 98273.

28




     COMPLAINT     -   1                                                  Butler Beschen Law PLLC
                                                                       103 E. Holly Street, Suite 512
                 Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 2 of 8



 1

 2
       5.     Defendant Emily Diaz is believed to be employed as an Animal Control Officer
              at the Skagit County Sheriff’s Office.
 3
       6.     Defendant Skagit County is a government entity in the State of Washington.
 4

 5                                                FACTS

 6     7. The winter of 2017/2018 was a record-breaking winter as far as rain fall, and as a
          result animals health had declined. Reports of deceased animals visible on the
          property were made to Skagit County. Mr. Pederson promptly took care of them.
 8
       8. On January 22, 2018 Deputy Emily Diaz executed a search warrant to seize
 9        cattle on Roger Pederson’s property. Deputy Diaz estimated that there were
          approximately 200 cattle on the property and the following day removed 29 of
10
          them pursuant to the search warrant, leaving the remaining animals. On January
          27, 2018 Deputy Diaz obtains a second search warrant and goes out to seize
          approximately 106 additional cattle to take temporary possession of from Mr.
12        Pederson’s property.
13
       9. Fifteen (15) animals were purportedly euthanized on the Pederson property at
          the direction of Skagit County without notice to or consultation with the owner of
          the animals.
15
        10. Over 120 cattle were transported by Skagit County to the Everson Auction
16
            Market for storage, and a number were taken to private homes. Several of the
17          cattle died during transport. Some were killed during the process of Skagit
            County to round the animals up for transport.
18

19
            .Without knowledge or consent of Mr. Pederson at least 29 of his animals were
             given to private individuals. In the private care arranged by Skagit County many
20           of Mr. Pederson’s cattle later died, including calves born after they were
             removed, some which were not protected from wildlife and babies were
21           presumed by Skagit County to have been eaten by wildlife and never located
22
             again.

23
        12. Over 60 of the Pederson cattle died at the Everson Auction Market while in the
24
            care of Skagit County Skagit County was on notice that the facilities they placed
25          the Pederson’s cattle were an in safe environment for the of cattle they placed
            there. Skagit County’s actions and inactions lead to these animals’ deaths.
26

27
        13.All economic value from the potential sales of cattle was lost when the cattle died
28         in Skagit County care due to the conditions the cattle were placed in by Skagit
           County.



     COMPLAINT   -   2                                               Butler Beschen Law PLLC
                                                                  103 E. Holly Street, Suite 512
                                                                        Bellingham, WA 98225
               Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 3 of 8



 1

 2      14. The majority of these animals were taken under the guise that they were being
            taken for evidence, yet for the majority of the animals, no testing was ever done,
            no photos ever taken, nothing to preserve any evidence that the animals held for
            the majority.
 4
        15. During the time period that Skagit County took over Mr. Pederson’s property,
            they allowed numerous “volunteers on and off the property, not tracking who was
 6          there. They used his equipment without any authorization to do so. Skagit
            County, or agents of Skagit County, damaged property during this time.
 7

                                                    CLAIM I
 S
                         (Violation of Civil Rights: Unlawful Forfeiture of Property)
 9
        16.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
 °            above as if fully set forth herein.

        17.   By doing the acts described above, Defendants caused and/or permitted the
12            violation of Plaintiffs right to Due Process guaranteed by the Fourteenth
              Amendment, thereby entitling Plaintiff to recover damages pursuant to 42
13            U.S.C. 1983.
14
                                                   CLAIM II
15                        (Violation of Civil Rights: Unlawful Seizure of Property)
16
        18.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
‘7
              above as if fully set forth herein.

is      19.   By doing the acts described above, Defendants caused and/or permitted the
              violation of Plaintiff’s right against unlawful seizures of property guaranteed by
is
              the Fourth Amendment, thereby entitling Plaintiff to recover damages pursuant
20            to 42 U.S.C. 1983.

21                                                CLAIM III
                                    (Theft of Livestock RCW 4.24.320)
                                                        -




23      20.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
              above as if fully set forth herein.
24
        21.   By doing the acts above, Defendants intentionally deprived Plaintiff of his cows
25
              by transporting, concealing, withholding or slaughtering his cows, without
26            consent, in violation of RCW 9A.56.080 and RCW 4.24.320.

27                                              CLAIM IV
                                         (Conversion of Livestock)
26




     COMPLAINT -3                                                      Butler Beschen Law PLLC
                                                                    103 E. Holly Street, Suite 512
                                                                           Bellingham, WA 98225
               Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 4 of 8




       22.    Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
 2
              above as if fully set forth herein.

       23.    By doing the acts above, Defendants interfered with Plaintiffs right to
              possession and that interference was substantial.
 4


 5                                              CLAIM V
                                           (Trespass to Chattel)
 6
        24.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
              above as if fully set forth herein.
 8
        25.   By doing the acts above, Defendants interfered with Plaintiffs right to
 9            possession of his cows and equipment and other property.
10
                                                 CLAIM VI
11                              (Interference with a Business Expectancy)

12      26.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
              above as if fully set forth herein.
13


14      27.   By doing the acts above, Defendants knew of Plaintiff’s valid business
              expectancy and intended to damage it by removing his cows, which caused
15            plaintiff to suffer damages.
16

17                                             CLAIM VII
                 (Animal Cruelty Negligence Failure to Keep Animals Alive Failure to
                                 -             —                                    —




18             properly transport Failure to provide proper food shelter and medical care)
                                     —




19
        28.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
20            above as if fully set forth herein.
21
        29.   By doing the acts described above, under any duty arising as bailees, trustees,
22
              and as agents of the State, Defendants breached their duty to keep Mr.
              Pederson’s cows alive and further, Defendants breached their duty to properly
23            preserve evidence, which caused damage to Plaintiff. They further breached
              their duty to safely transport property seized. They further breached duty to
24
              properly store the animals in a safe environment, provide them proper shelter,
25            and provide them with proper medical care or food. Their actions ultimately
              caused the death of the animals.
26
                                                   CLAIM VIII
27
                           (Intentional Infliction of Emotional Distress Outrage)
                                                                        -




28




     COMPLAINT -4                                                     Butler Beschen Law PLLC
                                                                   103 F. Holly Street, Suite 512
                                                                         Bellingham, wA 98225
                 Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 5 of 8



 1     30.    Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
 2
              above as if fully set forth herein.

       31.    By doing the acts described above, Defendant committed extreme and
              outrageous conduct, which was done intentionally or with reckless disregard as
              to the consequences, and caused Plaintiff severe emotional distress, and
 5
              actual damages.

 6

 7

 B

                                                    CLAIM IX
                                 (Intentional Infliction of Emotional Distress)
10
       32.    Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
11
              above as if fully set forth herein.
12
       33.    By doing the acts described above, Defendant caused permanent emotional
‘3            damage by destroying this family-owned farm.
‘
                                                   CLAIMX
15                             (Negligent Interference with Business Relations)

16     34.    Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
              above as if fully set forth herein.
17

        35.   By doing the acts above, Defendant’s negligence damaged the business
              relationship and ongoing sales between Plaintiff and others, causing economic
              harm to Plaintiff.
20
                                                   CLAIM Xl
21                                             (Trespass to Land)
22
        36.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
23
              above as if fully set forth herein.

24      37.   By doing the acts above, Defendants intended to and actually physically
              invaded Plaintiffs real property, interfering with Plaintiff’s exclusive control of
25
              the land.
26
                                                  CLAIM XII
27                                       (Invasion of Right to Privacy)
28
        38.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
              above as if fully set forth herein.


     COMPLAINT   -   5                                                  Butler Besohen Law PLLC
                                                                     103 E. Holly Street, Suite 512
                                                                                        Wf gg
               Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 6 of 8



 1

 2     39.    By doing the acts above, Defendants acted in ways that would be objectionable
              to a reasonable person by: appropriating the Plaintiffs name to advance their
 3            own interests, intruded upon the Plaintiff’s affairs, published facts about the
              Plaintiff in a false light, and made public disclosures about private facts about
              the Plaintiff.
 5
                                                 CLAIM XIII
 6                                           (Negligent Training)

       40.    Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
 8            above as if fully set forth herein.
       41.    By doing the acts above, Defendants failed to provide proper training and/or
 9            protocols on handling, feeding, transporting, and providing medical care and
              shelter for cattle, and breach of that duty caused the death of Mr. Pederson’s
10
              cows.
11
                                                 CLAIM XIV
12                                         (Negligent Supervision)
13
       42.    Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
              above as if fully set forth herein.

15     43.    By doing the acts above, Defendants failed to supervise Skagit Sheriff’s Office
              Personnel, and breach of that duty caused Mr. Pederson to be denied his right
16
              to possession of his cows.
 7
                                                 CLAIM XV
18                                   (Statutory Waste RCW 4.24.630)
                                                       —




        44.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
20            above as if fully set forth herein.
21      45.   By doing the acts above, Defendants went onto the land of another and
22
              wrongfully removed valuable property from the land, and injured personal
              property, to wit cows as described on that land by intentionally and
23            unreasonably committing the acts described above while knowing, or having
              reason to know, that each lacked authorization to so act.
24

25                                               CLAIM XVI
                                     (Private Nuisance RCW 7.48.150)
                                                        —




26
        46.   Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
27
              above as if fully set forth herein.
28




     COMPLAINT -6                                                      Butler Beschen Law PLLC
                                                                    103 E. Holly Street, Suite 512
                 Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 7 of 8




       47.   By doing the acts above, Defendants are liable to Plaintiffs for general
 2
             damages sustained by virtue of their acts, which annoyed, injured, and
             endangered the comfort, repose, and safety of plaintiffs, rendering them
 3           insecure in their beings and essentially interfering in comfortable enjoyment of
             their real property and sentient property, to wit, the cows as described.
 4


 5                                                      CLAIM XVII
                          (Violation of Washington State Constitution Article 1, Section 7)
 6
        48. Plaintiff restates and re-alleges the allegations set forth in paragraphs 1-15
            above as if fully set forth herein.

       49.   By doing the acts above, with regards to the intrusions onto Plaintiff’s property,
             Defendants disturbed Plaintiffs private affairs and intruded upon Plaintiffs
             home without lawful authority in violation of the Washington State Constitution.
10

11
                                                  REQUEST FOR RELIEF
12
 -               WHEREFORE, Plaintiff requests this Court enter an order granting him the
                 following relief:
14
                 a. For general damages in an amount to be proven at trial;
:5
                 b. Up to three times the actual damages resulting from loss of livestock;
6
17               c. Lost earnings and lost future earnings;

                 d. Reputation damages;
19
                 e. Emotional distress damages;
20
                 f.        Punitive damages under 42 U.S.C. sec. 1988;
21

22               g. Prejudgment interest;

23               h. Special legal damages related to the retaining of criminal defense
                    attorneys and experts;
24

25               i.        For attorney’s fees;

26               j.        For costs of the suit incurred herein;
27
                 k. For such other and further relief, at law or in equity, to which Plaintiff may
28                  be justly entitled.




     COMPLAINT   -    7                                                      Butler Beschen Law PLLC
                                                                          103 F. Holly Street, Suite 512
                                                                                             W gg
               Case 2:21-cv-00495-JLR Document 1 Filed 04/13/21 Page 8 of 8



 1                                      DEMAND FOR JURY TRIAL

     Plaintiff hereby requests a jury trial on all issues raised in this complaint.

     DATED this     13th   day of April, 2021.



 6   Emily C. Bechen, WSBA#43813                        obert D. Butler, WSBA#22475
     Attorney for Plaintiff                             Attorney for Plaintiff
 7


 S

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     COMPLAINT -8                                                       Butler Beschen Law PLLC
                                                                     103 E. Holly Street, Suite 512
                                                                            Bellingham, WA 98225
